Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 8/24/2020, which was received 12/22/2020. Acknowledgement is made to the amendment to claims 1,9,12,14 and 15. Applicant’s amendment and remarks have been carefully considered and were persuasive, therefore, the following reasons for allowance are provided below:

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1,9,15.
	The independent claims are found allowable for those reasons found in the response filed 12/22/2020 and because the cited art of record does not fairly teach the independent claims as a whole.


Discussion of most relevant art:

Non-Patent Literature
(vi) Mao et al, “teaches anonymous browsing using a proxy server. Mao, however, fails to render the application's above-mentioned limitations obvious

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.

Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625